UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8491


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICAH DANIEL JORDAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:99-cr-00019-JBF-1)


Submitted:    March 17, 2009                 Decided:   March 24, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Micah Daniel Jordan, Appellant Pro Se. James Ashford Metcalfe,
Assistant  United   States  Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Micah Daniel Jordan appeals from the district court’s

order denying his motion to reduce his sentence under 18 U.S.C.

§ 3582(c)(2) (2006).     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.     See United States v. Jordan, No. 2:99-

cr-00019-JBF-1 (E.D. Va. dated Oct. 21, 2008; entered Oct. 23,

2008).   We dispense with oral argument as the facts and legal

contentions are adequately addressed in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                 2